John F. Stroud, Justice, dissenting. At the arraignment of appellant on July 16, 1979, both he and his counsel were informed by the court that the case was set for a jury trial on November 5, 1979. Thereafter, another criminal case, State v. Compton, in which appellant’s counsel also represented the defendant, was transferred to the same division of the Pulaski County Circuit Court in which this case was pending and it was also set for a jury trial on November 5, 1979. Appellant’s counsel testified at the pretrial hearing on his motion for continuance, as to the discussion that occurred at the arraignment of Compton: We were looking for a week in which to try Compton. The week of November the 5th was free except for one case that was involving Cleveland Parker, Jr. Which was set for jury trial, Monday. At that time, I was informed and as I recall by the Court that we could reset Parker and try Compton that week. With that in mind I never thought or bothered to do any more on the Parker case until I received notice of it when it would be reset. The State subsequently requested that Compton be continued. This was about two weeks ago. And this Court — I believe entered its order without objection transferring it to December the 17th. It was not until Friday, November 2nd, this Friday that I was aware that Cleveland Parker was still on the docket. (Emphasis added.) The only way the criminal courts of this state can hope to handle their caseloads is to continue their practice of setting more than one jury trial on the same date. The court’s case coordinator testified at the pretrial hearing that it was not unusual for four or five jury trials to be scheduled for the same day. In spite of the best efforts of the trial judges to encourage the early negotiation of pleas, every trial lawyer knows it is common for defendants to change their pleas to guilty on the day of trial. When an attorney has two criminal jury cases set for the same day, he simply must be prepared for trial in both of them. The attorney’s testimony that the court told him “we could reset Parker and try Compton” falls far short of the certainty required for an attorney to safely consider that a case has been passed. This is particularly true here where he agreed with the state and the court to a resetting of the Compton case knowing that the only other case that had been set for that entire week was his case. Appellant’s attorney received no written notice that this case had been continued or reset, the case coordinator testified that she had never notified counsel for Parker that the case would be reset, and the docket sheet showed the case still set for November 5, 1979. I do not question that the attorney held the honest but mistaken belief that this case would be reset for trial, but when the Compton case was reset some two weeks before November 5th, he should have at least checked to see if this case was still set for that date. Appellant’s attorney testified that he was not aware until Friday, November 2, that this case was still on the docket for trial on November 5. He said he tried to call the judge about 2:30 or 3:00 p.m. on November 2, but was unable to reach him. Even though there obviously was time to issue subpoenas on November 2d, none were issued. The attorney told the court when he presented his motion for a continuance that “the biggest problem that has been caused by this is the inability for us to get out witnesses.” Ark. Stat. Ann. § 27-1403 (Repl. 1979), which applies to both civil and criminal cases, provides in part: A motion to postpone a trial on account of the absence of evidence shall, if required by the opposite party, be made only upon affidavit . . . and if it be for an absent witness, the affidavit must show what facts the affiant believes the witness will prove, and not merely the effect of such facts in evidence, that the affiant himself believes them to be true, and that the witness is not absent by the consent; connivance, or procurement of the party asking the postponement. (Emphasis added.) Although appellant’s attorney filed an affidavit in support of his motion for continuance, he did not include any of the items required by § 27-1403 to postpone a trial due to the absence of witnesses, nor did he include any of those requirements in his testimony at the pretrial hearing. The failure to file the affidavit is a significant factor in appellate review of the trial court’s denial of a motion for continuance. Leach v. State, 229 Ark. 802, 318 S.W. 2d 617 (1958). At the conclusion of the trial, appellant made three motions, one of which was a renewal of his motion for continuance, but when he filed his written motion for a new trial on December 6, 1979, it was limited solely to the question of the sufficiency of the evidence. This court has consistently held that the matter of granting or denying a continuance in a criminal case is within the sound judicial discretion of the trial court and should not be disturbed on appeal in the absence of a clear abuse of that discretion. Thacker v. State, 253 Ark. 864, 489 S.W. 2d 500 (1975); Russell v. State, 262 Ark. 447, 559 S.W. 2d 7 (1977). Because I find no abuse of discretion by the trial court in denying the motion for continuance, and because I agree with the majority of this court in rejecting appellant’s second point of error on appeal that the evidence was insufficient to support the conviction of aggravated robbery, I would affirm the judgment of the trial court. Fogleman, C. J., joins in this dissent.